CORRECTED JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-21-00028-CV

                             JAMES SABATINO, Appellant

                                             V.

                      RACHEL LAUREN GOLDSTEIN, Appellee

    Appeal from the 280th District Court of Harris County. (Tr. Ct. No. 2020-68595).

       This case is an appeal from the protective order signed by the trial court on
December 4, 2020. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court lacked subject-matter
jurisdiction over the case. Accordingly, the Court vacates the trial court’s protective order
and dismisses the case.

       The Court orders that this decision be certified below for observance.

Judgment rendered August 23, 2022.

Panel consists of Justices Kelly, Goodman, and Guerra. Opinion delivered by Justice
Goodman.